DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-37, drawn to a method for enhanced delivery of a composition to a body region of a patient utilizing radiofrequency energy.
Group II, claim(s) 38-56, drawn to a device for enhanced delivery of a composition to a body region of a patient utilizing radiofrequency energy.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first electrode and a second electrode coupled to a radiofrequency energy source, the first electrode and second electrode to provide a delivery condition configured to enhance delivery of composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ogata et al. (US 2012/0296262 A1).  Ogata discloses a first electrode 105a (figure 2) and a second electrode 105b coupled to a radiofrequency energy source 10, the first electrode 105a and second electrode 105b to provide a delivery condition (paragraphs 0059, 0061) configured to enhance delivery of composition.
During a telephone conversation with Bryan Smith on 11/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-37.  Affirmation of s 38-56 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/410,685, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose “therapeutic agent or pharmaceutical compound is … anti-cancer agent” as recited in claim 2, “the composition delivery element is” a “stent” or “ribs” as recited in claim 7, “the delivery condition … reaction” as recited in claim 11, “a shockwave having … 20MPa” as recited in claim 12 and all the limitations recited in claims 13-37. Accordingly these claims are not entitled to the benefit of the prior filed application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
RCA in figure 10
LAD in figure 10
LCX in figure 10
The reference elements 1-7 in figure 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one of the first electrode or the second electrode is located on a patch placed outside the body region” as recited in claim 36 or “providing a third electrode located on a patch placed outside the body region, … the second  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
The reference element 12 has been used to refer to both “the composition delivery element in paragraph 0034, line 11 and “the first longitudinal member in paragraph 0033, lines 5-6.  
Appropriate correction is required.
 
Claim Objections
Claims 1, 8, 20, 22, 23, 27 and 37 are objected to because of the following informalities:  


Regarding claim 8, line 1, the limitation “ribs” appears to be amended to recite “the ribs” in order to refer to “ribs” recited in claim 7, line 2.

Regarding claim 20, lines 1-2, the limitation “radiofrequency energy” appears to be amended to recite “the radiofrequency energy” in order to refer to “radiofrequency energy” recited in claim 1, line 2.

Claim 22 recites the limitation “the radiofrequency energy voltage” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation “the radiofrequency energy voltage” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation “the incident intensity” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, line 3, the limitation “delivery of the composition” appears to be amended to recite “the delivery of the composition” in order to refer to “delivering the composition” recited in claim 1, line 9.

.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14, 17, 18, 20-23, 29, 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1).
Regarding claim 1, Ogata discloses a method (figures 7-9B) for enhanced delivery of a composition (paragraph 0061, lines 1-7) to a body region of a patient utilizing radiofrequency energy, the method comprising: 
directing a first electrode 105a, 210 (figures 2, 3 and one of two “Electrodes” in figures 9A, 9B) and a second electrode 105b, 210 (figures 2, 3 and other of two “Electrodes” in figures 9A, 9B, figure 3 shows an emobidment) coupled to a radiofrequency energy source 10 (figure 1) to a location proximate to the body region (“Treatment region” in figure 1 and 600 in figure 7); 
providing radiofrequency energy (paragraph 0072) from the radiofrequency energy source 10 to the body region from at least one of the first electrode and the 
delivering (paragraph 0072, lines 5-10, paragraph 0061, lines 1-7) the composition proximate to the body region using a composition delivery element 310 (paragraph 0049, 1-9, figure 4). Ogata is silent regarding providing radiofrequency energy in modulated pulses.
However, Munger teaches a method for recanalizing a blocked blood vessel comprising providing radiofrequency energy in modulated pulses (paragraph 0033, lines 24-43) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate providing radiofrequency energy in modulated pulses as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 2, Ogata discloses wherein the composition is a therapeutic agent or a pharmaceutical compound (paragraph 0095).

Regarding claim 3, Ogata discloses wherein the therapeutic agent or a pharmaceutical compound is a thrombolytic agent, a fibrinolytic enzyme, a thrombin inhibitor, an antiplatelet agent, an anticoagulant (paragraph 0095), an anti-restenotic agent, or an anti-cancer agent.



Regarding claim 5, Ogata discloses wherein the body region comprises an occlusion 610 (paragraph 0002, figure 7) located therein.

Regarding claim 6, Ogata discloses wherein the body region is a gland, an organ or a tumor (paragraph 0094, “tumor”) located in the body region.

Regarding claim 7, Ogata discloses wherein the composition delivery element is a balloon, a stent, microbubbles, ribs 610 (figure 9A) or a catheter 310, 400, 500 (paragraph 0051, figures 5A, 6A).

Regarding claim 8, Ogata discloses wherein the balloon, ribs 610 (figure 9A) or the catheter is expandable (see figures 9A-9B).

Regarding claim 11, Ogata discloses wherein the delivery condition is one of cavitation, microjets, shockwaves, electrical stimulation, or a chemical reaction (paragraph 0039, lines 1-4).

Regarding claim 14, Ogata discloses wherein the delivering the radiofrequency energy provides for prolonged delivery (paragraph 0047, “treatment time period”) and imbedding of the composition within the body region (paragraph 0037, lines 1-8).

Regarding claim 17, Ogata is silent regarding wherein the modulated pulses have a pulse width between about 0.05 to about 500 microseconds.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses have a pulse width between about 0.05 to about 500 microseconds as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 18, Ogata is silent regarding wherein the modulated pulses have a pulse width between about 500 microseconds and 1 second.
However, Munger teaches wherein the modulated pulses have a pulse width between about 500 microseconds to about 1 second (paragraph 0032, lines 18-22) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses have a pulse width between about 500 microseconds to about 1 second as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and 

Regarding claim 20, Ogata discloses wherein the radiofrequency energy are gated using an ECG (paragraph 0084, due to timed energy transmission, the radiofrequency is gated) or another waveform signal obtained from the body. Ogata is silent regarding radiofrequency energy being in modulated pulses.
However, Munger teaches a method for recanalizing a blocked blood vessel comprising radiofrequency energy being in modulated pulses (paragraph 0033, lines 24-43) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate providing radiofrequency energy in modulated pulses as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 21, Ogata is silent regarding wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms.
However, Munger teaches wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms (paragraph 0032, lines 18-22) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 22, Ogata is silent regarding wherein the radiofrequency energy voltage is between 400V to 4000V.
However, Munger teaches wherein the radiofrequency energy voltage is between 400V to 4000V (paragraph 0032, lines 12-13) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the radiofrequency energy voltage is between 400V to 4000V as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 23, Ogata is silent regarding wherein the radiofrequency energy voltage is less than 400V.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the radiofrequency energy voltage is less than 400V as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 29, Ogata discloses wherein the composition is delivered to the body region prior to the delivery of the radiofrequency energy (paragraph 0072, lines 5-10).

Regarding claim 32, Ogata discloses wherein the first electrode 105a is delivered on a first longitudinal member 100a and the second electrode 105b is delivered on a second longitudinal member 100b.

Regarding claim 33, Ogata discloses wherein the first longitudinal member 100a and the second longitudinal member 100b are independent (paragraph 0071, lines 1-6, elements 100a, 110b are independently controlled in non-overlapping manner), non-overlapping guidewires or catheters (paragraph 0039, lines 8-11).



Regarding claim 36, Ogata is silent regarding wherein one of the first electrode or the second electrode is located on a patch placed outside the body region.
However, Munger teaches wherein one of the first electrode or the second electrode is located outside the body region (paragraph 0038) for the purpose of enabling treatment of elongated occlusions as well as crossing densely calcified lesion (paragraph 0038).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the position of one of the first electrode or the second electrode of Ogata to incorporate wherein one of the first electrode or the second electrode is located on a patch placed outside the body region as taught by Munger for the purpose of enabling treatment of elongated occlusions as well as crossing densely calcified lesion (paragraph 0038).

Claims 1, 7, 9, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5,674,192) in view of Eppstein et al. (US 5,885,211).
Regarding claim 1, Sahatjian discloses a method (figures 1d-2a) for enhancing delivery of a composition to a body region of a patient utilizing radiofrequency energy, the method comprising: 
directing a first electrode (one of two elements 43) and a second electrode (other of two elements 43) coupled to a radiofrequency energy source (column 10, lines 1-5, in order to transmit “radiofrequency current”, radiofrequency energy source needs to be 
providing radiofrequency energy (column 10, lines 1-5) from the radiofrequency energy source to the body region from at least one of the first electrode (one of two elements 43) and the second electrode (other of two elements 43) to provide a delivery condition configured to enhance delivery of the composition; and 
delivering the composition (column 8, lines 53-56) proximate to the body region using a composition delivery element 3. Sahatjian is silent regarding providing radiofrequency energy in modulated pulses.
However, Eppstein teaches a method of delivering drug into the patient comprising delivery radiofrequency energy in modulated pulses (column 13, lines 11-48) for the purpose of preventing tissue damage due to heat and forming microporation into the skin to enhance drug delivery (column 13, lines 11-48 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Sahatjian to incorporate providing radiofrequency energy in modulated pulses for the purpose of preventing tissue damage due to heat and forming microporation into the skin to enhance drug delivery (column 13, lines 11-48 and abstract).

Regarding claim 7, Sahatjian discloses wherein the composition delivery element is a balloon, a stent, a microbubbles, ribs or a catheter 3.

Regarding claim 9, Sahatjian discloses wherein the composition delivery element has a surface coated (column 8, lines 35-39, column 8, line 65-column 9, line 30) or imbedded with the composition.



Regarding claim 28, Sahatjian discloses wherein the delivery of the radiofrequency energy causes vasodilation, increased cell permeability or reversible electroporation to enhance delivery of the composition (column 8, lines 53-56, “facilitate penetration of the drug into the tissue”).

Regarding claim 30, Sahatjian discloses wherein the first electrode and the second electrode are delivered on a single longitudinal member (see “L” in figure 2a below).

    PNG
    media_image1.png
    260
    482
    media_image1.png
    Greyscale


.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claims 1 and 7 above, and further in view of Unger et al. (US 6,443,898 B1).
Regarding claim 10, Ogata/Munger (hereinafter referred as “modified Ogata”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 7. Modified Ogata is silent regarding wherein the composition delivery element is microbubbles filled with the composition.
However, Unger teaches a design of a therapeutic delivery systems comprising wherein the composition delivery element is microbubbles filled with the composition (column 4, lines 28-39, lines 44-53) for the purpose of achieving targeted drug delivery to a desired body site (column 4, lines 28-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the composition delivery element of modified Ogata to incorporate microbubbles filled with composition as taught by Unger for the purpose of achieving targeted drug delivery to a desired body site (column 4, lines 28-39).

Regarding claim 13, modified Ogata is silent regarding wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm.
However, Unger teaches wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm (column 10, lines 11-15) for the purpose of releasing the composition under the radiofrequency energy effect 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the delivery condition of modified Ogata to incorporate wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm as taught by Unger for the purpose of releasing the composition under the radiofrequency energy effect (column 4, lines 44-53) for the targeted composition delivery to the specific tissues (column 4, lines 29-39).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claims 1 and 11 above, and further in view of Naimark et al. (US 6,638,246 B1).
Regarding claim 12, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 11. Modified Ogata is silent regarding wherein the delivery condition is a shockwave having an instantaneous magnitude between 0.1MPa to 20MPa.
However, Naimark teaches a design of a medical device for delivery of a biologically active material to a lumen comprising wherein the delivery condition is a shockwave having an instantaneous magnitude between 0.1MPa to 20MPa (column 15, lines 1-20, 10 atm to 5000 atm is equivalent to 1.01 MPa to 506.63 MPa thus including at least a portion of claimed range) for the purpose of enhancing drug delivery to the body lumen (column 15, lines 1-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the delivery condition is a shockwave having an .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Canton et al. (US 2002/0010414 A1).
Regarding claim 15, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding further comprising: determining one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing the delivery of the radiofrequency based on the one or more impedance measurements.
However, Canton teaches a method of performing tissue electroperforation to enhance drug delivery comprising determining (paragraphs 0055, 0123) one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing (paragraph 0125) the delivery of the radiofrequency based on the one or more impedance measurements for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate determining one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing the delivery of the radiofrequency based on the one or more impedance measurements as taught by Canton for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Kalghatgi et al. (US 2015/0157870 A1).
Regarding claim 16, modified Ogata discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified Ogata is silent regarding wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge.
However, Kalghatgi teaches a design of a shape conforming flexible dielectric barrier discharge plasma generators wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge (paragraph 0043, abstract, shape conforming dielectric barrier discharge plasma generators include a plurality of electrodes) for the purpose of applying the composition (paragraph 0044).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of modified Ogata to incorporate wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge as taught by Kalghatgi for the purpose of applying the composition (paragraph 0044).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Lewis et al. (US 6,352,535 B1).
Regarding claim 19, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding wherein the modulated pulses have a pulse width less than 0.05 microseconds.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the modulated pulses of modified Ogata to incorporate the modulated pulses have a pulse width less than 0.05 microseconds as taught by Lewis for the purpose of creating cavitation which enhances drug delivery (column 7, lines 23-25).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Gustus et al. (US 2010/0125268 A1).
Regarding claim 24, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter.
However, Gustus teaches a method for inducing vasodilation in artery tissue comprising wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter (paragraphs 0016, 0067, treatment area of 32mm2 and 4 to 45 Joules would result in 0.125 Joules per square millimeter to 1.41 Joules per square millimeter) for the purpose of applying energy at an average rate commensurate 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter as taught by Gustus for the purpose of applying energy at an average rate commensurate with the thermal time constants involved such that significant difference in the tissues’ thermal properties can be leveraged to the patient’s advantage (paragraph 0070).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Wu et al. (US 2009/0062873 A1).
Regarding claim 25, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding further comprising delivering the radiofrequency energy until an electrical limit is met.
However, Wu teaches a method of modulating neurons comprising delivering the radiofrequency energy until an electrical limit is met (paragraph 0150) for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate delivering the radiofrequency energy until an electrical limit is met as taught by Wu for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).


However, Wu teaches wherein the electrical limit is less than 100 Ohms (paragraphs 0153, 0158, impedance less than 20 Ohms) for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the electrical limit is less than 100 Ohms as taught by Wu for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5,674,192) in view of Eppstein et al. (US 5,885,211) as applied to claim 1 above, and further in view of Darvish et al. (US 7,190,997 B1).
Regarding claims 32 and 34, modified Sahatjian discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sahatjian further discloses the first electrode (one of the two elements 43) is delivered on a first longitudinal member (see “L” in figure 2a above). Modified Sahatjian is silent regarding the second electrode is delivered on a second longitudinal member wherein the delivering comprises delivering the first longitudinal member and the second longitudinal member to the body region in the same direction.
However, Darvish teaches a design of a drug delivery device comprising the second electrode 170 is delivered on a second longitudinal member (column 14, lines 5-10, wiring or connection that transmits energy to the electrode 170) wherein the delivering comprises delivering the first longitudinal member (wiring or connection that 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Sahatjian to incorporate the second electrode is delivered on a second longitudinal member wherein the delivering comprises delivering the first longitudinal member and the second longitudinal member to the body region in the same direction as taught by Darvish for the purpose of preventing molecules from being transported outside of the electrified area (column 14, lines 22-26).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) as applied to claim 1 above, and further in view of Darvish et al. (US 7,190,997 B1).
Regarding claim 37, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Munger further discloses placing an electrode on a patch outside the body region (paragraph 0038). However, modified Ogata is silent regarding providing a third electrode outside the body region, wherein the third electrode is electrically coupled to the first electrode and the second electrode.
However, Darvish teaches using a third electrode (sensors in column 22, lines 60-67) placed outside the body region (column 23, lines 6-8) wherein the third electrode is electrically coupled to the first electrode and the second electrode (electricity is provided from element 100 to one or more electrodes 106 and sensor) for the purpose of sensing various cardiac and systemic parameters (column 23, lines 1-8).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feiring (US 5,236,413), Shapland et al. (US 5,286,254) Shapland et al. (US 5,498,238), Shapland et al. (US 5,499,971), Racchini (US 5,569,198): discloses a method of inducing permeation of the drug using iontophoresis approach.
Steinke et al. (US 2005/0096647 A1): discloses a design of a catheter with expandable structure comprising plurality of electrodes on the expandable structure.
Maschke (US 2007/0173919 A1): discloses a design of a balloon catheter comprising cutting features located on the balloon for treating blocked blood vessel.
Katoh et al (US 2007/0208368 A1): discloses a design of a catheter with expandable rib structure for recanalizing the blood vessel.
Sahatjian (US 7,291,110 B2): discloses a design of a catheter comprising plurality of electrodes for diagnosing lesion in the blood vessel.
Katoh et al. (US 2010/0256616 A1), Katoh et al. (US 2013/0131513 A1): discloses a design of recanalizing the blocked blood vessel using plurality of electrodes to generate radiofrequency energy.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783